Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the amendment filed 12/4/2021 and supplemental amendment filed 12/7/2021. Applicant amended claim 1, cancelled claims 2 – 4, 8 – 19, added claim 21; claims 1, 5-7, 20 – 21 are pending in this application.

Drawings
The drawings were received on 12/4/2021.  These drawings are accepted and the drawing objection of the previous office action is withdrawn.

Allowable Subject Matter
Claims 1, 5 – 7, 20 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, US Patent to Saeki et al. (9,732,874) in combination with other does not make obvious the claim limitation “first rod arranged inside the second cylindrical through hole of the core and having a first cylindrical through hole in the axial direction, a second rod arranged inside the first cylindrical through hole of the first rod, and a first spring and a second spring arranged between the plunger and the core.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753